DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 11-15, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 11 of U.S. Patent No. 11,128,137. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application 17/329,102
US Patent 11,128,137
Claim 11:
A microgrid system comprising: a battery energy storage system (BESS") configured to store direct current (DC) electrical energy therein; one or more renewable energy sources configured to generate DC electrical power; a plurality of power consuming loads; a load manager coupled between the BESS and the one or more renewable energy sources and the plurality of power consuming loads, wherein the load manager includes an inverter configured to convert current received therein; and a microgrid controller coupled to the load manager, wherein the microgrid controller is operable to: adjust an output frequency of the inverter in response to both a state of a frequency of the microgrid and a power transfer state of the load manager; receive power measurement data associated with a power production of the one or more renewable energy sources; receive energy level measurement data associated with an energy level of the BESS; selectively control an amount of electrical energy stored in the BESS based on at least a portion of the power measurement data and the energy level measurement data; and generate a feedback data stream comprising measurement data associated with operation of at least one of the BESS, the one more renewable energy sources, the inverter, and combinations thereof.
Claim 1:
A microgrid system comprising: a battery energy storage system (BESS″) configured to store direct current (DC) electrical energy therein; one or more renewable energy sources configured to generate DC electrical power; a plurality of power consuming loads; a load manager coupled between the BESS and the one or more renewable energy sources and the plurality of power consuming loads, wherein the load manager includes an inverter configured to convert current received therein; and a microgrid controller coupled to the load manager, wherein the microgrid controller is operable to: adjust an output frequency of the inverter in response to both a state of a frequency of the microgrid and a power transfer state of the load manager; receive power measurement data associated with a power production of the one or more renewable energy sources; receive energy level measurement data associated with an energy level of the BESS; and selectively control an amount of electrical energy stored in the BESS based on at least a portion of the power measurement data and the energy level measurement data.
Claim 6:
The microgrid system of claim 2, wherein the microgrid controller is further operable to generate a feedback data stream comprising measurement data associated with operation of at least one of the BESS, the one more renewable energy sources, the inverter, and combinations thereof.

wherein the microgrid controller is operable to generate, using a control algorithm function, a stored energy profile for the BESS.

wherein the microgrid controller is operable to generate, using a control algorithm function, a stored energy profile for the BESS.

The microgrid system of claim 12, wherein the microgrid controller is operable to implement, in conjunction with the control algorithm function, a Kalman filter operation to generate a model based state reconstruction of a stored energy profile for the BESS.
Claim 3:
The microgrid system of claim 2, wherein the microgrid controller is operable to implement, in conjunction with the control algorithm function, a Kalman filter operation to generate a model based state reconstruction of a stored energy profile for the BESS.
Claim 14:
The microgrid system of claim 12, wherein the received energy level measurement data is an absolute measure of energy stored in the BESS.
Claim 4:
The microgrid system of claim 2, wherein the received energy level measurement data is an absolute measure of energy stored in the BESS.
Claim 15:
The microgrid system of claim 12, wherein the received energy level measurement data is a relative measure of energy stored in the BESS.
Claim 5:
The microgrid system of claim 2, wherein the received energy level measurement data is a relative measure of energy stored in the BESS.
Claim 17:
The microgrid system of claim 16, wherein the microgrid controller is further operable to generate a control data stream comprising control data for selectively controlling the amount of electrical energy stored in the BESS, wherein the amount of electrical energy stored in the BESS is determined accordance therewith.

The microgrid system of claim 7, wherein the microgrid controller is further operable to generate a control data stream comprising control data for selectively controlling the amount of electrical energy stored in the BESS, wherein the amount of electrical energy stored in the BESS is determined accordance therewith.

A microgrid system comprising: a battery energy storage system (BESS") configured to store direct current (DC) electrical energy therein; one or more renewable energy sources configured to generate DC electrical power; a plurality of power consuming loads; a load manager coupled between the BESS and the one or more renewable energy sources and the plurality of power consuming loads, wherein the load manager includes an inverter configured to convert current received therein; and a microgrid controller coupled to the load manager, wherein the microgrid controller is operable to: adjust an output frequency of the inverter in response to both a state of a frequency of the microgrid and a power transfer state of the load manager; and generate a feedback data stream comprising reference data associated with desired stored energy levels for the BESS.

A method for controlling energy storage with in a microgrid system, wherein the microgrid system comprises: a battery energy storage system (BESS″) configured to store direct current (DC) electrical energy therein one or more renewable energy sources configured to generate DC electrical power; a plurality of power consuming loads; a load manager coupled between the BESS and the one or more renewable energy sources and the plurality of power consuming loads, wherein the load manager includes an inverter configured to convert current received therein; and a microgrid controller coupled to the load manager, wherein the microgrid controller is operable to adjust an output frequency of the inverter, the method comprising receiving, at the microgrid controller, power measurement data associated with a power production of the one or more renewable energy sources; receiving, at the microgrid controller, energy level measurement data associated with an energy level of the BESS; and selectively controlling, by the microgrid controller, an amount of electrical energy stored in the BESS based on at least a portion of the power measurement data and the energy level measurement data.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2016/0322837).
In regard to Claim 1:
	Choi discloses, in Figure 2, a microgrid system comprising: 
a battery energy storage system (BESS”) (120, 130) configured to store direct current (DC) electrical energy therein (Paragraph 0039); 
one or more renewable energy sources configured to generate DC electrical power (20); 
a plurality of power consuming loads (31-33); 

a microgrid controller (140) coupled to the load manager (110, 150), wherein the microgrid controller is operable to adjust an output frequency of the inverter in response to both a state of a frequency of the microgrid and a power transfer state of the load manager (Paragraphs 0044, 0063-0065).
In regard to Claim 2:
Choi discloses, in Figure 2, the microgrid system of claim 1, wherein the microgrid controller is operable to generate, using a control algorithm function, a stored energy profile for the BESS (Paragraph 0043).
Allowable Subject Matter
Claims 3-10, 16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Majumder (US 2019/0181645); Figure 1
Matthey (US 2017/0170684); Figure 1
Choi (US 2011/0133556); Figure 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W POOS/Primary Examiner, Art Unit 2896